DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 07/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2022.
Claims 1-22 are being examined on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US20190216745A1), Yerike (US20190282513A1), and J. VanDolah (Clinician’s Guide to Cannabidiol and Hemp Oils, Mayo Clinic Proc. September 2009;94(0):1840-1851) for supporting evidence.
Song’s general disclosure is to formulations for pain management in the form of transdermal patches (see abstract).
Regarding claim 1 and 18, Song teaches compositions of bioactive components for pain management which include capsaicin, and lidocaine hydrochloride (see 0010 or tables 1-51) and teaches administration of the composition (see 0003).
Regarding claims 3, 5, Song teaches capsaicin in the amount at 5% (see 0010)
Song also teaches Hyaluronic acid, which can act as a pharmaceutically acceptable carrier (see 0010 or table 1).
Regarding claim 10-11, Song teaches methylsufonlymethane (MSM) at 5% (see 0010)
Song does not specifically teach the use of hemp oil; however, Song does teach the use of cannabidiols from the cannabis sativa plant (hemp) in pain management (see 0010 or claim 1).
Yerike’s general disclosure is to compounds useful in relief of pain (see title and abstract).
Regarding claim 1, Yerike teaches topical pharmaceutical (see 0021-0022) compositions useful in pain relief which comprises of CBDs (see abstract claim 1) and also teaches that exemplary uses would be Hempseed Emulisfier® which is a trade name for a mixture of Cannabis sativa seed oil, C12-18 alkyl glucoside, glyceryl stearate, cetearyl alcohol, stearic acid (see 0030). Yerike also teaches that “the cannabis (hemp) plant contains over 100 active compounds known as cannabinoids. One of the most abundant of these compounds is cannabidiol (CBD). CBD lacks the psychoactive effects of tetrahydrocannabinol (THC) but has shown significant medical benefits. CBD is an active ingredient of the drug Nabiximols, which has been approved in Canada to treat the pain associated with multiple sclerosis. A drug called Epidiolex, which is purified liquid CBD, is currently under FDA approval for the treatment of certain types of epilepsy. CBD is also an anti-inflammatory, which means it can effectively treat pain” (see 0004) and in this context it would have been obvious to use the oils of hemp which comprise these active CBDs for the management of pain. First, because the CBDs are found in the cannabis (hemp) plant and are known to be found within the oils. Second because THC is the psychoactive component of hemp oil which is found in low and legal concentrations and would not give any unwanted side effects. Furthermore, Yerike teaches that cannabinoids, flavonoids, terpenoids, and other constituents extracted from herbal cannabis (found in hemp oils) can mimic the body's own endocannabinoids and interact selectively and synergistically with presently known cannabinoid receptors CB1 and CB2 to contribute important analgesic, anti-inflammatory, and other useful effects (see 0006). Thus, it would have been obvious to utilize hemp oil which would contain all of these active ingredients.
Additionally, J. VanDolah’s scientific article on CBD oils discusses the overwhelming potential for CBD and hemp oil as potential uses of treatment in chronic pain suffers, specifically in inflammatory and neuropathic pain models (see page 1846 right column, 2nd  para.).
Regarding claims 4-5, 12-16, Yerike also teaches a plurality of essential oils such as pelargonium and graveolens flower oil (geranium oil), Lavender angustifia (lavender oil) to be utilized in the composition for pain relief (see 0029) from a list of only 6 different essential oils. Yerike also teaches that “lavender essential oil is an effective analgesic and anti-inflammatory and provided pain relief compared with the medication Tramadol. The aroma of lavender essential oil is calming, making it helpful in treating migraines, headaches, depression, tension, and stress” (see 0040). Furthermore, Yerike teaches “Geranium oil can also be used for balancing hormones, relieving stress, and improving circulation” (see 0042). 
Yerike also teaches working examples of including the Cannabis sativa oil at 6.9%, lavender oil at 1.04% and the geranium oil at 0.76 % (see 0053) and teaches that it is apparent by those skilled in the art to create various modifications to the present inventions (see 0054). Although each of these ingredients are not within the taught range of the instant application, they are amounts that are near the instantly claimed ranges. An artisan having skill in the art could optimize each ingredient to within the instantly claimed range because one would want to optimize for the ingredients most therapeutic effect and for their least toxic effect within the composition.
Regarding claim 22, Yerike teaches the composition to comprise cannabinoids such as cannabidiol (CBD) in amounts from 0.020% to 0.030% (see claims 6 and 7).
Regarding claim 17, Yerike also teaches the composition can be in the formulation as a lotion (see 0022) and teaches that the Hempseed Emulsipure® utilizes emulsifiers (see 0030) as components of the formulation for carrying the Cannabis sativa seed oil. Thus, it would be obvious to utilize these components as an emulsified lotion base.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the composition containing Hempseed Emulsipure® (Cannabis sativa seed oil combined with pharmaceutically acceptable carriers) and to further include hemp oil which would contain the active cannabinoids flavonoids, terpenoids for having analgesic effects along with geranium oil and lavender oil from the teachings of Yerike and J. VanDolah with that of the pain management composition taught by Song, which comprises of the lidocaine, capsaicin and MSM, because both compositions contain ingredients, all of which are known for pain relief and pain management. Combining these equivalents into a composition with the expectation of creating a composition for treating pain would have been prima facie obvious. Additionally, adding the lavender oil would impart anti-inflammatory activity to the composition while relieving headaches, depression, tension and stress, while the geranium oil would also allow stress relief while improving circulation. 
It would have also been obvious to utilize hemp oil because 100s of active CBDs can be found within the oils along with lower and legal amounts of THC, and as discussed by J. VanDolah, there is overwhelming evidence that CBD and hemp oil has been shown to treat neuropathic pain.
 Although Songs claims may be to the transdermal patch for pain management comprising of cannabinoids, Song still teaches compositions which would be utilized in the patch known for pain management and these teachings are what the office is relying upon.
It would have further been obvious to optimize the ingredients to the instantly taught ranges because there are varying types of pain that the compositions could be optimized for. Additionally, persons having skill in the art would want to optimize each ingredient’s effective dose for their optimal therapeutic range which may be only slightly outside of what is already claimed. Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US20190216745A1), Yerike (US20190282513A1) and J. VanDolah (Clinician’s Guide to Cannabidiol and Hemp Oils, Mayo Clinic Proc. September 2009;94(0):1840-1851)as applied to claims 1-5, 10-18 and 22 above, and further in view of Hesselink (Therapeutic utility of palmitoylethanolamide in the treatment of neuropathic pain associated with various pathological conditions: a case series, Journal of Pain Research, 25 October 2012, 437-442).
Song and Yerike each teach a topical pharmaceutical composition comprising of lidocaine, capsaicin, hemp oil and a pharmaceutically acceptable carrier, however do not teach the composition to have N-palmitoylethanolamine.
Hesselink’s general disclosure is a scientific report on Palmitoylethanolamide (PEA) in neuropathic pain management (see abstract).
Hesselink teaches that Palmitoylethanolamide (PEA), an endogenous fatty acid amide, has been demonstrated to bind to a receptor in the cell nucleus – the peroxisome proliferator–activated receptor – and performs a great variety of biological functions related to chronic and neuropathic pain and inflammation, as has been demonstrated in clinical trials. These include peripheral neuropathies such as diabetic neuropathy, chemotherapy-induced peripheral neuropathy, carpal tunnel syndrome, sciatic pain, osteoarthritis, low-back pain, failed back surgery syndrome, dental pains, neuropathic pain in stroke and multiple sclerosis, chronic pelvic pain, postherpetic neuralgia, and vaginal pains (see abstract). It is known by persons having skill in the art that Palmitoylethanolamide (PEA) is a synonym for N- palmitoylethanolamine. 
Hesselink also teaches different effective amounts for PEA wherein the range was different for different individuals ranging from 300 mg to 600 mg offered once or twice daily (see PEA treatment schedule, page 440). 
Therefore, it would have been obvious at the effective filing date to include N-palmitoylethanolamine or PEA in the composition taught by Song and Yerike because PEA is known to treat many different forms of neuropathic pain. It would have further been obvious to optimize the amount of the ingredient to within the instantly taught range because this optimization is well within the purview of an artisan and as discusses in the above rejection, if the amounts claimed are not critical, then the amounts themselves are not found to be inventive. In this case, there is no evidence to show the amounts produce any unexpected results.

Claims 8-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US20190216745A1), Yerike (US20190282513A1), J. VanDolah (Clinician’s Guide to Cannabidiol and Hemp Oils, Mayo Clinic Proc. September 2009;94(0):1840-1851) and Hesselink (Therapeutic utility of palmitoylethanolamide in the treatment of neuropathic pain associated with various pathological conditions: a case series, Journal of Pain Research, 25 October 2012, 437-442) as applied to claims 1-7, 10-18 and 22 above, and further in view of Ogata Nomura (Antinociceptive effects of ethanolic extract from the flowers of Acmella oleracea (L.) R.K. Jansen in mice, Journal of Ethnopharmacology 150 (2013) 583-589).
Song and Yerike each teach a topical pharmaceutical composition comprising of lidocaine, capsaicin, hemp oil and a pharmaceutically acceptable carrier, however do not teach the composition to have an extract of Acmella oleracea. 
Ogata Nomura’s general disclosure is a scientific report on the antinociceptive effects of the ethanolic extract of Acmella oleracea (see abstract).
Ogata Nomura teaches that “Acmella oleracea is an important medicinal plant whose leaves and flowers are used by the population as local anesthetic to treat toothache” (see 2nd para. page 583). Ogata Nomura teaches the “the need for better treatment of pain is evident because many patients, mainly who suffer with neuropathic pain, do not experience sufficient pain relief” (see first para. page 583). Ogata Nomura also teaches that ethanolic extracts of Acmella oleracea at varying concentrations reduced both neurogenic and inflammatory phases of the formalin- and also capsaicin- and cinnamaldehyde-induced orofacial nociception. Interestingly, EEAO at 100 mg/kg (i.p.) also reversed capsaicin-induced heat hyperalgesia assessed as the latency to paw withdrawal in the hot plate test (see abstract).
Therefore, it would have been obvious at the effective filing date to a person having skill in the art to include Acmella oleracea in the composition for treating pain taught by Song and Yerike because it is known to have prevalent antinociceptive (blocking the detection of painful stimuli) effects. Additionally, the extract is known to reverse any capsaicin-induced heat hyperalgesia which may be a symptom from the capsaicin included in the formulation of the prior art’s taught invention.
It would have further been obvious to optimize the ingredients to within the instantly claimed range because this optimization is well within the purview of an artisan and as discusses in the above rejection, if the amounts claimed are not critical, then the amounts themselves are not found to be inventive. In this case, there is no evidence to show the amounts produce any unexpected results.
There would have been a reasonable expectation of success in arriving at the instant invention because each of the ingredients in the composition are known for treating pain and pain associated with neuropathies. Optimizing the amounts would have been well within the purview of an artisan, especially since the amounts are not shown to be critical to the invention. Thus, combining known equivalents for treating pain into a single composition with the expectation of creating a composition for the same purpose would have been obvious before the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655